 
Exhibit 10.1

 
SUBLEASE AGREEMENT


THIS SUBLEASE AGREEMENT made as of the 29th day of December, by and between
CLINICAL DATA, INC., a Delaware corporation (hereinafter called "Sublandlord"),
and TRANSGENOMIC, INC., a Delaware corporation (hereinafter called "Subtenant").


WITNESSETH THAT:


WHEREAS, Sublandlord, as tenant, and Science Park Development Corporation, as
landlord (“Landlord”), entered into a lease dated January 12, 2006 (the
“Original Lease”), as amended by (i) a letter agreement between Landlord and
Sublandlord dated as of April 12, 2009, and (ii) a Lease Extension Agreement
(the “Lease Extension Agreement”) between Landlord and Sublandlord dated as of
November 30, 2010 (hereinafter, as amended, collectively called the "Lease") of
certain premises containing approximately 37,423 rentable square feet
(hereinafter called the "Leased Premises"), in Building 5, Winchester Avenue,
Science Park, New Haven, Connecticut (hereinafter called the "Building"); and


WHEREAS, Subtenant wishes to sublease from Sublandlord, and Sublandlord wishes
to sublease to Subtenant, a portion of the Leased Premises containing
approximately 23,123 rentable square feet consisting of a portion of Floor 2 of
the Building, and being shown on the plan attached hereto as Exhibit A
(hereinafter called the "Subleased Premises");


NOW, THEREFORE, Sublandlord and Subtenant for good and valuable consideration
hereby agree as follows:


ARTICLE I
General Provisions


This Sublease and Subtenant's rights hereunder are in all respects subject and
subordinate to the terms of the Lease, a copy of which has been delivered to
Subtenant, receipt of which is hereby acknowledged.  Any other provision hereof
to the contrary notwithstanding, Subtenant shall have no right to, and Subtenant
covenants that it shall not, violate any covenant of the Lease.  Subtenant
agrees to be independently bound by and subject to all of the covenants,
agreements, terms, provisions and conditions set forth in the Lease on the part
of Sublandlord as tenant to be kept and performed (other than rental obligations
and other like terms hereof which would by their nature or by their terms be
applicable only to Sublandlord).  Subtenant shall have no rights to expand or
contract the Leased Premises and/or Subleased Premises (except for Subtenant’s
Right of First Offer contained in Article XIII hereof), or to terminate or
extend the Term of the Lease and/or Sublease, nor any other right contained in
the Lease.  This Sublease shall terminate upon the termination of the Lease for
any reason.  Undefined capitalized terms used herein without definition shall
have the meanings attributed to them under the Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
Demised Premises


Sublandlord, in consideration of the rents herein reserved and of the
agreements, covenants and conditions herein contained and expressed on the part
of the Subtenant to be kept, performed and observed, hereby demises and lets
unto Subtenant, and Subtenant hereby leases from Sublandlord, the Subleased
Premises.  The Subleased Premises are leased in an "as-is" condition, without
any representations or warranties by Sublandlord regarding the condition or
suitability of the Subleased Premises for Subtenant’s use and without any
obligations on the part of Sublandlord to construct or prepare the Subleased
Premises for Subtenant’s use or occupancy.  Subtenant shall have no right to any
Tenant allowance or similar reimbursement under the Lease and any such provision
shall not apply to this Sublease.


ARTICLE III
Term


1.           To have and to hold the Subleased Premises unto Subtenant for a
term commencing on December 29, 2010 (the “Commencement Date”) and ending on
March 31, 2013, unless sooner terminated as herein provided.


2.           Sublandlord and Subtenant each understand and acknowledge that this
Sublease is expressly conditioned upon (i) Landlord’s written consent to this
Sublease, a copy of said consent being attached hereto as Exhibit B-1, and (ii)
written consent from Connecticut Innovations, Inc., a copy of said consent being
attached hereto as Exhibit B-2.  Notwithstanding the provisions of Section 15.3C
of the Lease, Subtenant shall not be required to assume the obligations and
liabilities of Sublandlord under the Lease.


ARTICLE IV
Rent


1.           Commencing as of the Commencement Date, Subtenant covenants and
agrees to pay directly to Sublandlord, at such a place as Sublandlord shall from
time to time designate in writing, as rent during the term hereof:


A.           Base Rent as follows:


Time Period
 
Base Rent
   
Monthly installment
 
Commencement Date through January 31, 2011
  $ 254,353.00     $ 21,196.00                    
February 1, 2011 through March 31, 2013
  $ 485,597.00     $ 40,466.00  



Such Base Rent shall be payable in equal monthly installments in advance on the
first day of each and every calendar month during the term hereof (and a
proportionate part for any part of a month); provided, however, that Subtenant
shall not be required to pay Sublandlord Base Rent during any period that Base
Rent may be abated pursuant to the provisions of Section 3.1.C of the Lease.

 
2

--------------------------------------------------------------------------------

 
 
B.           Subtenant’s pro rata share (defined below) of all other sums and
money payments to be paid by Sublandlord to Landlord pursuant to the applicable
provisions of the Lease (other than Base Rent and payments pursuant to Section
3.3 of the Lease), including, without limitation, prior to the effectiveness of
the Lease Extension Agreement, payments on account of any Additional Rent (as
defined in the Original Lease), and following the effectiveness of the  Lease
Extension Agreement, payments on account of any Additional Rent (as defined in
the Lease Extension Agreement) pursuant to the provisions of the Lease, such
amounts to be paid to Sublandlord by the date they are due under the
Lease.  “Subtenant’s pro rata share” for the purposes of this Sublease shall
mean the fraction, the numerator of which is equal to the number of rentable
square feet of Subleased Premises (23,123) and the denominator of which is equal
to the number of rentable square feet of Leased Premises (37,423).  The parties
agree that the Subtenant’s pro rata share is 61.79%.  In addition, Subtenant
shall pay, to Sublandlord, Subtenant’s pro rata share of the property insurance
carried by Sublandlord on improvements located in the Subleased Premises that
were installed by Sublandlord.


C.           Subtenant’s pro rata share of all sums and money payments to be
paid by Sublandlord to the City of New Haven or other governmental taxing
authority levied against Sublandlord for leasehold improvements.  For the
avoidance of doubt, Subtenant shall be solely responsible for and pay within the
time provided by law all taxes and assessments imposed on its inventory,
furniture, trade fixtures, apparatus, equipment and any other of Subtenant’s
personal or other property.


2.           If Sublandlord has made any payments to Landlord on account of a
period, part of which occurs after the Commencement Date of this Sublease,
Subtenant shall pay to Sublandlord its pro rata share of the portion of such
payment attributable to the period after the Commencement Date, and similarly if
Subtenant is to make any payments to Sublandlord or Landlord on account of a
period, part of which occurs prior to the Commencement Date of this Sublease,
such payment shall be reduced by the portion thereof attributable to the period
prior to the Commencement Date.


ARTICLE V
Subtenant's Covenants


1.           With respect to the Subleased Premises, Subtenant during the term
hereof shall observe, perform or fulfill all of the terms, covenants and
conditions of the Lease on Sublandlord/Tenant's part to be observed, performed
or fulfilled and shall discharge all of Sublandlord/Tenant's obligations under
the Lease, but only to the extent applicable to the Subleased Premises and
except for the payment of rent (required by Article IV hereinabove to be paid to
Sublandlord).  In the case of any default by Subtenant in the observance,
performance, fulfillment or discharge of any such term, covenant, condition or
obligation of the Lease, or of any term, covenant, condition or obligation of
this Sublease, Sublandlord shall have all the rights against Subtenant as would
be available to the Landlord against the Sublandlord as tenant under the
Lease.  For the purpose of establishing notice and cure periods for any default
of Subtenant under this Sublease, Article 17 of the Lease is hereby incorporated
by reference, it being understood that the term “Tenant” in said section shall
mean Subtenant and the term “Landlord” shall mean Sublandlord, except that (a)
for the purposes of monetary default hereunder, the reference to “ten (10) days”
in Section 17.1.A is changed to five (5) days, (b) for the purposes of any
default of any other covenant, the reference to “thirty (30) days” in Section
17.1.H is changed to twenty (20) days, and the reference to “sixty (60)” days is
changed to fifty (50) days.

 
3

--------------------------------------------------------------------------------

 
 
2.           Subtenant shall indemnify and hold harmless Sublandlord and
Landlord against and from all claims, liabilities and damages which may be
imposed upon or incurred by or asserted against Sublandlord by reason of any
failure on the part of Subtenant to comply with any of the terms, covenants,
conditions or obligations contained in this Sublease or the Lease, on its part
to be performed or complied with.


3.           Subtenant agrees to use and occupy the Subleased Premises for
general office and laboratory purposes only, subject to the limitations of the
Lease.


4.           The only services with respect to the Subleased Premises to which
Subtenant is entitled hereunder are those to which Sublandlord as tenant is
entitled under the Lease.  It is expressly understood and agreed that
Sublandlord does not assume, and shall have no liability for, the obligations,
covenants, representations and/or warranties of Landlord under the Lease.  In
application of the foregoing, Sublandlord shall have no liability or
responsibility for furnishing electricity, heating, air conditioning, cleaning,
window washing or any other service to the Building or Subleased Premises, or
for any maintenance, repairs or alterations which are the responsibility or
obligation of Landlord under the Lease.


5.           With respect to the Subleased Premises and to the extent applicable
thereto, Subtenant shall perform and agrees to comply with Sublandlord’s
insurance obligations under the Lease (to the extent modified
herein).  Notwithstanding the foregoing, Subtenant’s obligation with regard to
property insurance shall be limited to Subtenant maintaining all-risk property
insurance for Subtenant’s furnishings, fixtures, equipment, effects and property
of every kind, nature and description (including but not limited to leasehold
improvements made by or on behalf of Subtenant) equal to 100% of the replacement
cost value of such property (it being agreed that Sublandlord will be
maintaining insurance on leasehold improvements previously installed in the
Subleased Premises by Sublandlord, and Subtenant shall reimburse Sublandlord for
such insurance pursuant to paragraph 1(B) of Article IV hereof).  Such insurance
required of Subtenant shall include a waiver of subrogation in favor of
Sublandlord and Landlord pursuant to Section 25.3 of the Lease.  Any liability
policies which Subtenant is required to maintain as an obligation of Sublandlord
under the Lease shall name both Landlord under the Lease and Sublandlord
hereunder as additional insureds.  All insurance required to be maintained by
Subtenant under this Sublease shall be maintained with insurance companies that
have an A.M. Best rating of A VIII or higher, and all required insurance shall
not be reduced or canceled without thirty (30) days written notice to
Sublandlord.  Subtenant shall furnish to Sublandlord and Landlord a certificate
of insurance which must evidence the required coverages and disclose any
applicable deductibles and self-insured retentions prior to the Commencement
Date, and thereafter on an annual basis throughout the term of this Sublease,
and more frequently if reasonably requested by Sublandlord and/or Landlord.  Any
deductibles and self-insured retentions must be reasonable and are subject to
Sublandlord’s and Landlord’s prior approval.

 
4

--------------------------------------------------------------------------------

 
 
6.           Subtenant shall make no alterations, additions or improvements
(collectively “Alterations”) to the Subleased Premises without the prior written
approval of the Landlord required under the provisions of Article 6 of the
Lease, and the prior written consent of Sublandlord, which consent of
Sublandlord shall not be unreasonably withheld.  At the expiration or earlier
termination of this Sublease, Subtenant shall surrender the Subleased Premises
free of any lien or encumbrance made or suffered by Subtenant, and Subtenant
shall remove such Alterations made by or on behalf of Subtenant as Sublandlord
may request, repair any damage cause by such removal, and restore the Subleased
Premises to substantially the condition it was delivered to Subtenant in,
reasonable wear and tear and damage by casualty excepted.  The Subleased
Premises shall otherwise be surrendered “broom clean” and in good condition and
repair, the effects of reasonable wear and tear, fire and other casualty, and
public taking excepted, and otherwise in accordance with the requirements of the
Lease, including but not limited to Article 31 thereof.


7.           Subtenant acknowledges that electricity will be furnished to the
Subleased Premises by the utility company and will be separately
metered.  Subtenant shall pay, as additional rent in equal monthly installments
in advance on the first day of each and every calendar month during the term
hereof (and a proportionate part for any part of a month), Subtenant’s pro rata
share of the electricity charges payable by Sublandlord.


8.           All of the furnishings, fixtures, equipment, effects and property
of every kind, nature and description of Subtenant and of all persons claiming
by, through or under Subtenant which, during the continuance of this Sublease or
any occupancy of the Subleased Premises by Subtenant or anyone claiming under
Subtenant, may be on the Subleased Premises, shall be at the sole risk and
hazard of Subtenant and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the leakage or bursting of water
pipes, steam pipes, or other pipes, by theft or from any other cause, no part of
said loss or damage is to be charged to or to be borne by Sublandlord.


ARTICLE VI
Fire and Casualty


In the event of a fire or casualty that does not result in termination of the
Lease by the Landlord, Subtenant shall have the same rights hereunder as
Sublandlord as tenant under Article 13 of the Lease with respect to termination
and rent abatement.


ARTICLE VII
Sublandlord's Covenants and Representations


A.           Sublandlord represents that the Lease is presently in full force
and effect and has not been modified except as set forth in this Sublease;
Sublandlord as tenant has received no notice of any default on its part
thereunder; and Sublandlord's monetary obligations as tenant under the Lease
have been paid to the date hereof; and the term of the Lease is currently
scheduled to expire on March 31, 2013.  There are no other representations, oral
or written, that have been made by Sublandlord.  In no event shall any
representations of Landlord under the Lease be deemed incorporated herein.

 
5

--------------------------------------------------------------------------------

 
 
B.           Sublandlord covenants and agrees, provided that this Sublease is in
full force and effect and Subtenant is not in default hereunder:


1.           To pay Base Rent (as defined in the Lease) directly to Landlord at
the times and in the manner provided in the Lease, and to otherwise perform all
obligations of Sublandlord as tenant under the Lease with regard to the portion
of the Leased Premises outside of the Subleased Premises.


2.           To give Subtenant prompt written notice of all notices, demands or
requests from Landlord which are related to Subtenant’s use or occupancy of the
Subleased Premises or its rights and obligations under this Sublease.


3.           If Landlord shall default in any of its obligations to Sublandlord
with respect to the Subleased Premises, Sublandlord shall cooperate with
Subtenant and use reasonable efforts to enforce Sublandlord’s rights against
Landlord, all at Subtenant’s sole cost and expense.


4.           That Sublandlord shall not, without Subtenant’s consent, agree to
any termination, surrender, cancellation, modification or amendment to the Lease
that would have a material adverse effect upon Subtenant’s rights or increase
Subtenant’s obligations under this Sublease, provided that Sublandlord shall
have no obligation to exercise any Extension Option or rights to Expansion
Space.


5.           That Subtenant shall quietly enjoy the Subleased Premises subject
to (a) the terms, covenants and conditions of this Sublease and the Lease, (b)
any mortgages now or hereafter affecting the Leased Premises, and (c) all
renewals, modifications, consolidations, replacements and extensions thereof, to
which this Sublease is subject and subordinate.  Notwithstanding the foregoing,
in the event Subtenant is denied use or enjoyment of any portion of the
Subleased Premises by reason of (i) Subtenant’s default of this Sublease or (ii)
any action or omission of Subtenant or its agents, employees or licensees with
respect to the Subleased Premises, then Sublandlord shall not be deemed to have
breached this covenant of quiet enjoyment.


6.           Without guaranteeing the availability of space, Sublandlord shall
request that Landlord provide Subtenant with a listing in the Building lobby
directory, at no expense to Subtenant.  To the extent provided for in the Lease,
Subtenant shall have the right to install signage on the walls of the elevator
lobbies of the Subleased Premises and on entrance doors to the Subleased
Premises, such signage subject to the consent of Landlord and Sublandlord, which
consent on the part of Sublandlord shall not be unreasonably withheld.


ARTICLE VIII
Assignment or Subletting


Subtenant may not assign it rights hereunder or further sublet the Subleased
Premises without the express written consent of Landlord and Sublandlord, which
consent on the part of Sublandlord shall not be unreasonably withheld, it being
agreed that in addition to such consents any such sub-sublease or assignment
shall be subject to the restrictions contained in the Lease, including but not
limited to those in Article 15 thereof.

 
6

--------------------------------------------------------------------------------

 
 
ARTICLE IX
Notices


All notices required or permitted hereunder shall be in writing and addressed,
if to Sublandlord, to Clinical Data, Inc., One Gateway Center, Suite 702,
Newton, MA, Attn:  Chief Legal Officer, or such other address as Sublandlord
shall have last designated by notice in writing to Subtenant, and if to
Subtenant, to the Subleased Premises, or such other address as Subtenant shall
have last designated by notice in writing to Sublandlord.  Any notice shall be
deemed delivered (a) three (3) days after being mailed to such address, postage
prepaid, by registered or certified mail, return receipt requested, (b) one (1)
day after being sent to such address via a nationally recognized overnight
courier that routinely issues delivery receipts, (c) when delivered by hand, or
(d) upon the recipient’s refusal to accept any notice served pursuant to (a),
(b) or (c) above.


ARTICLE X
Binding Effect


It is further covenanted and agreed by and between the parties hereto that all
the covenants, agreements and undertakings in this Sublease contained shall
extend to and be binding upon the legal representatives, successors and assigns
of the respective parties hereto, the same as if they were in every case named
and expressed, but nothing herein shall be construed as a consent by Sublandlord
to any assignment or subletting by Subtenant of any interest of Subtenant in
this Sublease.  It is the intention of the parties hereto that the obligations
of Subtenant hereunder shall be separate and independent covenants and
agreements, that the Base Rent, additional rent and all other sums payable by
Subtenant to Sublandlord shall continue to be payable in all events and that the
obligations of Subtenant hereunder shall continue unaffected, unless the
requirement to pay or perform the same shall have been terminated pursuant to an
express provision of this Sublease.


ARTICLE XI
Brokerage


Sublandlord and Subtenant each represent that it has not had any dealings with
any broker in connection with the execution of this Sublease, and each party
hereto agrees to indemnify and hold harmless the other from and against any and
all claims made in connection with this Sublease by any broker that is
predicated upon dealings with the indemnifying party.


ARTICLE XII
Parking


Sublandlord has certain parking rights pursuant to and governed by the
Lease.  Subject to those rights, Sublandlord hereby agrees that Subtenant shall
be permitted to use up to 56 of the unreserved parking spaces allotted to
Sublandlord pursuant to the Lease, upon the terms and conditions that such
spaces are made available to Sublandlord under the Lease.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
Right of First Offer


Subject to the terms of the Lease, Subtenant shall have a right of first offer
to sublease any additional portion of the Leased Premises that Sublandlord is
seeking to sublease (the “RFO Space”).  If any RFO Space becomes so available to
sublease during the term of this Sublease, then prior to marketing such space,
Sublandlord shall first notify Tenant of the opportunity to sublease such RFO
Space, on the condition (i) that the initial Subtenant named herein occupies the
entire Subleased Premises and, (ii) that Subtenant is not in default of its
obligations under this Sublease at the time such RFO Space becomes available,
and has not previously been in default beyond the expiration of any applicable
grace period under this Sublease.  Within five (5) days after Sublandlord’s
notification, Subtenant shall indicate to Sublandlord whether it is interested
in the possibility of subleasing such RFO Space.  If Tenant timely so indicates
interest in the offered space, Sublandlord shall, within five (5) days
thereafter, notify Subtenant in writing of the terms on which Sublandlord
intends to offer to sublease the RFO Space. The offering terms shall be upon the
same terms and conditions as Sublandlord would offer to the general
market.  Subtenant shall have twenty (20) days after the date of Sublandlord’s
written offer to accept or reject such offer.  If Subtenant timely accepts any
such offer and the condition precedent shall have been satisfied, and provided
that Landlord consents to such sublease, then, except for Landlord’s consent to
such sublease, no further documentation shall be necessary to effect the demise
of the RFO Space.  However, Sublandlord and Subtenant shall execute an amendment
to this Sublease modifying the Base Rent and Subtenant’s pro rata share and
making such other changes to this Sublease as are necessary to account for the
inclusion of the RFO Space.  If Subtenant fails to timely accept, or rejects
such offer, or if the condition precedent is not satisfied, Sublandlord will
then be free to offer the RFO Space to the general market and Subtenant shall
have no further rights under this Article XII.  Time is of the essence of this
Article XII.


ARTICLE XIV
Options to Extend Term


Sublandlord shall notify Subtenant whether it intends to exercise any Extension
Option seven (7) months prior to the expiration of the Term and, if Sublandlord
does exercise such Extension Option, Subtenant shall have twenty (20) days to
elect to extend this Sublease for a corresponding Term.  In any event, Subtenant
agrees to notify Sublandlord of its desire to extend the term of this Sublease
on or before six (6) months prior to the expiration of the Term to allow
Sublandlord to comply with the time periods set forth in the
Lease.  Accordingly, upon any such extension by Sublandlord following
Subtenant’s notice to Sublandlord of its desire to extend the term, this
Sublease shall automatically extend on the same terms and conditions contained
herein.


ARTICLE XV
Confidentiality


Sublandlord and Subtenant will maintain the confidentiality of this Sublease and
will not divulge the economic or other terms of this Sublease, whether verbally
or in writing, to any person, other than (a) Landlord, (b) Sublandlord’s and
Subtenant’s officers, directors, partners or shareholders, (c) Sublandlord’s and
Subtenant’s attorneys, brokers, accountants and other professional consultants,
(d) any governmental agencies, or (e) pursuant to subpoena or other legal
process.

 
8

--------------------------------------------------------------------------------

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Sublandlord and Subtenant have caused this Sublease
Agreement to be executed by their respective officers hereunto duly authorized
and their respective seals affixed as of the date first above written.


SUBLANDLORD:
 
CLINICAL DATA, INC.
   
By:
/s/ Caesar J. Belbel
Print Name:
Caesar J. Belbel
Print Title:
Executive Vice President, Chief Legal
 
Officer and Secretary
   
SUBTENANT:
 
TRANSGENOMIC, INC.
   
By:
/s/ Craig J. Tuttle
Print Name:
Craig J. Tuttle
Print Title:
President and Chief Executive Officer



[Signature Page to Sublease Agreement]
 
 
 

--------------------------------------------------------------------------------

 